                      UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

 VOLTAIRE ASSET MANAGERS II, LLC,                §
                                                 §
        Appellant,                               §
                                                 §
 v.                                              §    Civil Action No. SA-19-CV-341-XR
                                                 §
 TRESHA-MOB, LLC,                                §
                                                 §
        Appellee.                                §

                          ORDER GRANTING TEMPORARY STAY

       On this date, the Court considered the Emergency Motion to Stay Sale Order Pending

Appeal filed by Appellant Voltaire Asset Managers II, LLC (docket no. 2). The Court GRANTS

IN PART this motion and ORDERS that the sale be stayed 14 days.

       This case is before the Court on appeal of the April 2 bankruptcy court order confirming the

Sale Order of the principal asset at issue in the underlying bankruptcy, a medical office building.

This proposed sale is scheduled to close on April 3, which led Voltaire to move this Court to stay

the sale pending appeal. To seek this relief from the appellate court without first seeking it in the

bankruptcy court, Voltaire must “show that moving first in the bankruptcy court would be

impracticable.” FED. R. BANKR. P. 8007(b)(3). Given that the sale is to close one day after the

bankruptcy order that is the subject of this appeal and that the Bankruptcy Court has already denied

Voltaire’s motion to reconsider, Voltaire has shown the requisite impracticability.

       Whether to issue a stay pending appeal requires consideration of four factors: “(1) whether

the stay applicant has made a strong showing that he is likely to succeed on the merits; (2) whether

the applicant will be irreparably injured absent a stay; (3) whether issuance of the stay will

                                                 1
substantially injure the other parties interested in the proceeding; and (4) where the public interest

lies.” Nken v. Holder, 556 U.S. 418, 434 (2009). At this stage, Voltaire has made a sufficient

showing to justify a temporary stay of the sale; the Court is particularly persuaded that Voltaire

would be irreparably injured absent a stay.

       Accordingly, the Court grants a temporary stay of the sale order of 14 days, or until April

17, 2019. The deadline for Appellee Tresha-Mob, LLC to respond in opposition to the motion to

stay is April 8, 2019. After hearing from Appellee, the Court will consider whether to continue the

stay pending completion of the appeal or whether to dissolve the stay.

       It is so ORDERED.

       SIGNED this 3rd day of April, 2019.




                                              _________________________________
                                              XAVIER RODRIGUEZ
                                              UNITED STATES DISTRICT JUDGE




                                                  2
